Citation Nr: 1202911	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  05-09 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1969 to October 1970.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) in a videoconference hearing in May 2008.  A transcript of that hearing is associated with the claims file.

In June 2008, the Board remanded the case for further development.  In a decision dated in August 2009, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder, and the Veteran appealed.  By a March 2010 Order, the Court of Appeals for Veterans Claims granted the parties' Joint Motion for Remand, vacated the Board's August 2009 decision, and remanded the matter for compliance with the instructions in the Joint Motion.  

In June 2010, the Board remanded the claim for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review of the issues decided herein.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include schizophrenia and major depressive disorder, did not begin in service and has not been shown to be otherwise related to service.  

2.  The Veteran's pre-existing stuttering disorder did not permanently worsen during service or because of any incident of service, to include acute anxiety symptoms in 1970.  

CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder is not established.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in April 2003.  Additional notice was sent in May 2006, and the claim was readjudicated in supplemental statements of the case, most recently in July 2011.  Mayfield, 444 F.3d at 1333.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  Dingess, id. 

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Discussion

The Veteran is seeking service connection for an acquired psychiatric disorder, claimed as schizophrenia, and to include a speech disorder or anxiety disorder, which he contends began in service.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet.App. at 496.  

Service treatment records show that the Veteran had a pre-existing stuttering disorder that was noted during his induction physical examination.  The Veteran reported that he had a history of stuttering on the March 1969 Report of Medical History form; the examiner noted that finding as well.  While the Veteran was on trial for absence without leave (AWOL) in July 1970, his speech disorder became so severe that the trial judge suspended the proceedings in order to assess his condition.  During the evaluation, it was noted that the Veteran had "near inability to verbalize," and his performance on the nonverbal parts of the test were also far below average.  The Veteran then underwent a psychiatric evaluation in relation to his speech disorder, which yielded no evidence of psychotic thinking, delusions, or autistic processes.  The examiner stated that the Veteran was "highly anxious," but he could not determine whether the speech disorder was caused by the anxiety or merely associated with it.  The examiner recommended the Veteran be evaluated by a speech therapist, but there is no record of further evaluation in service.  No psychiatric abnormalities were detected during the Veteran's separation physical examination in August 1970.  In the related Report of Medical History, the Veteran again reported that he had a history of stuttering.  The examiner did not make a finding regarding stuttering, but included a stamped endorsement on the reverse side of the form that stated the following: usual childhood diseases without complication or sequelae.  Balance of medical history essentially negative or existed prior to service and not related to or aggravated by military service.  

The claims file contains VA treatment records dated from February 1991 to the present, which reflect that he was admitted and treated for substance abuse in 1991.  Speech disorder was diagnosed in August 1994, whereupon the Veteran was referred to a speech pathologist who determined that the speech disorder was complicated by psychosocial issues.  The Veteran continued to receive speech therapy for stuttering through 1995, and a treatment record dated in February 1995 notes that he was suspected to have schizotypal personality.  

Treatment records reflect that schizophrenia was diagnosed in June 1998, and chronic paranoid schizophrenia was confirmed in October 1999.  During a VA examination in August 2000, the Veteran reported that he was taking Thorazine.  In October 2000, anxiety disorder was diagnosed, as well as alcohol abuse and cocaine dependence, in remission.  Since May 2001, VA psychiatric treatment records have consistently noted a diagnosis of schizophrenia.  

The claims file also contains Social Security Administration (SSA) records which document the Veteran's psychiatric history.  In July 1997, he was evaluated by E.I., M.D., of the California Department of Social Services.  At that time his thought processes were generally normal, although there was some disorganization.  The Veteran denied auditory or visual hallucinations, as well as delusions, thought insertions, or thought broadcasting.  He was diagnosed with major depressive disorder and dysthymic disorder.  During the same month the Veteran underwent an internal medicine examination, in which he was found to have severe stuttering which made communication very difficult.  There were involuntary movements of the upper and lower extremities as well as twitching movements of the face and eyes.  The Veteran underwent another psychiatric evaluation in April 1998, in which he was found to have no delusions or hallucinations and was diagnosed with anxiety disorder.  Also in April 1998, the Veteran underwent a neurological evaluation in which no neurological abnormalities were noted except stuttering.  The Veteran was examined by K.N., M.D., in May 2001, at which time he reported numerous auditory and visual hallucinations.  The examiner diagnosed schizophrenia, undifferentiated type.

In a January 1999 SSA disability determination report, the administrative judge found that the Veteran did not have any "severe mental impairment," and benefits were denied.  However, in August 2001, it was determined that the Veteran was disabled due to schizophrenia, and the date of onset was identified as January 1999.  

The Veteran was afforded a VA psychiatric evaluation in January 2009.  He reported that his symptoms included insomnia, poor energy and concentration, auditory and visual hallucinations, paranoid delusions, social phobia and excessive worry.  He stated that he had received treatment including medication therapy through VA until 2003.  On examination, there was evidence of a speech disorder but it did not prevent communication.  The Veteran's thought process was logical and goal directed and he was oriented.  Thought content was negative for suicidal or homicidal ideation but was positive for auditory and visual hallucinations and paranoid delusions.  The Veteran reported that all of his symptoms had begun in 1995.  Upon reviewing the claims file, the examiner stated that symptoms of mood disorder began in 1995, and there is no evidence of psychotic features indicating schizophrenia prior to 1996.  The examiner diagnosed major depressive disorder, recurrent moderate, and schizophrenia, paranoid type.  Based on the onset of symptoms as shown by the medical evidence of record, the examiner opined that these conditions did not begin in service and were not likely caused or exacerbated by his service.  He stated that the Veteran's speech disorder, which began at age 6, was associated with and likely exacerbated by anxiety in service, but it was not caused by that anxiety.  

As noted in the Joint Motion, the parties agreed that the January 2009 examination was inadequate because the examiner based the post-service onset of the Veteran's psychiatric disorder on the Veteran's reported history, which was contradicted by Board's notation that the Veteran clearly exhibited anxiety in service.  

Subsequent to the Joint Motion and pursuant to the Board's remand instructions, the Veteran was afforded a VA examination in August 2010 to determine the nature and likely etiology of his claimed psychiatric disorder.  The examiner reviewed the claims folder and conducted a thorough examination.  He diagnosed paranoid schizophrenia and major depressive disorder, recurrent, which he opined did not likely begin during service and are not otherwise related to service.  He further opined that it is unlikely the Veteran's in-service anxiety was an early manifestation of any current psychiatric disorder.  The examiner noted that the Veteran's symptoms are consistent with late-onset schizophrenia and that major depressive disorder also developed late in life.  The Veteran's military service, and any stress it caused, were far removed from the first report of these symptoms and therefore not likely to have contributed to their development.   

The examiner stated that schizophrenia is often preceded by a prodrome that includes social withdrawal, blunting of affect, and reduction in productivity.  These symptoms are not consistent with and would not appear as high anxiety but rather would present as detachment.  He stated that major depressive disorder is marked by low mood but can include anxious features; however, anxiety alone would not be expected to manifest prior to the onset of the other symptoms, and certainly not decades earlier than those symptoms.  The examiner also indicated that there was no evidence that schizophrenia or major depressive disorder existed prior to service, and therefore they were not aggravated by service.  Finally, the examiner concluded that, while the Veteran's in-service anxiety most likely caused a temporary flare up of his speech disorder, it did not likely cause a permanent worsening of the underlying condition.  

After careful consideration, the Board concludes that the Veteran's psychiatric disorders, to include schizophrenia and major depressive disorder, are not related to his service because the evidence does not show that any chronic psychiatric condition began in service or for many years thereafter.  The Board acknowledges that the Veteran had acute anxiety in 1970; however, the competent evidence indicates that the symptoms he experienced are not consistent with schizophrenia or major depressive disorder which are currently diagnosed.  Nothing in the record indicates that the Veteran's schizophrenia and major depressive disorder began before 1995, more than 25 years after the end of his active service, and the Veteran does not report continuous symptoms since service.  Furthermore, two VA examiners concur that the symptoms of schizophrenia and major depressive disorder did not manifest in service or until later in life.  The long time lapse between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board also acknowledges that the Veteran's stuttering disorder increased in severity at the same time that he experienced pronounced anxiety in service.  However, the evidence clearly shows that a speech disorder existed prior to service, and the competent evidence indicates that the exacerbation of his stuttering in service was an acute and transitory incident.  Nothing in the record supports a finding that the Veteran's speech disorder was permanently worsened during service or because of any incident of service, to include anxiety associated with judicial proceedings in service.  Thus, the Veteran's speech disorder does not constitute evidence of a psychiatric disability manifesting in service.  Furthermore, as the speech disorder was not permanently worsened in service, there is no basis for service connection for the speech disorder.  

In summary, an acquired psychiatric disorder did not begin in service or for many years thereafter.  The evidence does not support a finding that the Veteran's schizophrenia or major depressive disorder is related to any incident of service, and his stuttering disability was not permanently aggravated during service.  Accordingly, service connection for an acquired psychiatric disorder must be denied.  


ORDER

Service connection for an acquired psychiatric disorder, to include schizophrenia and major depressive disorder, is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


